Citation Nr: 0817772	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  06-07 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an increased rating for coronary artery 
disease, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant/veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from July 1976 to July 
1983.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California, which, among other things, denied 
the benefit sought on appeal.

The veteran appeared and gave testimony before the Board in 
August 2007.  A transcript of that hearing is of record.  At 
the hearing, the veteran raised the issues of entitlement to 
service connection for scarring of the right leg and chest 
wall and possibly entitlement to a higher rating for 
hypertension.  These issues are not in appellate status 
before the Board.  As such, they are referred to the RO for 
clarification and appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

A review of the record shows that the veteran requested a 
rating higher than 10 percent for coronary artery disease in 
December 2003, following a quadruple bypass that was 
performed in September 2003.  Since that time, he has been 
seen by VA cardiologists and undergone several stress tests 
which provide evidence necessary to evaluate his disability 
under Diagnostic Codes 7005 and 7017 found at 38 C.F.R. 
§ 4.104.  Specifically, treatment records contain metabolic 
equivalent (MET) workload scores from testing performed in 
March 2003, January 2004 and May 2006.  They also show, 
however, that the veteran reported an increase in symptoms in 
June 2006 and that he was going to a non-VA cardiac center 
for a second opinion.  Since that time, the veteran has only 
been seen periodically at VA for medication, but his 
treatment is performed through Kaiser Permanente.

The veteran's claims folder does not include treatment 
records from any private source, including Kaiser.  
Additionally, it does not appear that he has every been asked 
to provide VA with an authorization for those records.  
Because the record clearly shows that the veteran's 
cardiology treatment is performed by a private source, it is 
imperative that those records be obtained to accurately 
assess the veteran's level of disability.  As such, this 
matter must be remanded for development as required by 
38 C.F.R. § 3.159(c)(1).

In addition to obtaining the veteran's private medical 
records, the Board finds that another VA examination is 
required as the veteran contends that he has chronic 
congestive heart failure as evidenced by his use of multiple 
medications on a daily basis, including regular use of 
Nitroglycerin.  As pointed out by the veteran, a finding of 
chronic congestive heart failure will allow him to be 
assigned a 100 percent rating under Diagnostic Code 7017.  
Because there is no specific finding in the current medical 
records of whether the veteran's coronary artery disease may 
be characterized as chronic congestive heart failure, a VA 
examination and opinion will be useful in assessing the 
severity of the veteran's heart disease.  As such, this 
matter must be remanded for development as required by 
38 C.F.R. § 3.159(c)(4).

Finally, the Board notes that during the course of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) determined that VA's standard notice letters 
regarding a claimant's rights and responsibilities under the 
Veterans Claims Assistance Act of 2000 (VCAA) are inadequate 
when rating criteria for the claimed disability includes 
specific test scores, such as the MET scores needed to 
evaluate this veteran's coronary artery disease.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Additional 
notice, however, is not required if the claimant shows that 
he has actual knowledge of the rating criteria.  Therefore, 
in light of the fact that the veteran included the criteria 
for evaluating his disability under Diagnostic Code 7017 in a 
January 2005 VA Form 21-4138, Statement in Support of Claim, 
and he and his representative discussed the MET scores as 
rating criteria at his personal hearing before the Board in 
August 2007 (transcript page 6), the Board finds that the 
veteran has displayed his actual knowledge of the rating 
criteria and, upon remand, additional VCAA notice is not 
required.

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and obtain the 
necessary release to retrieve treatment 
records from Kaiser Permanente or any 
other private treating center where he is 
treated for his coronary artery disease.  
Obtain all treatment records and 
associate them with the claims folder. 

2.  After receipt of all treatment 
records, schedule the veteran for a 
cardiology examination to determine the 
nature and severity of his complaints.  
The examiner should review the pertinent 
treatment records, including the stress 
test results from 2003, 2004 and 2006.  
All testing should be performed, 
including a stress test to obtain a 
current MET score, and all appropriate 
diagnoses should be rendered.  The 
examiner should specifically state 
whether the veteran's disability, now or 
at any time, may be characterized as 
chronic congestive heart failure.  All 
opinions must be supported by complete 
rationale.

3.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.




The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Steven L. Keller
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



